Citation Nr: 1427367	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral foot disorder.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left leg disorder.  

4.  Entitlement to service connection for liver cancer, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1975 with additional service in the Reserves.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In April 2013, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the claims file.

Also at the April 2013 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2013).

The issues of entitlement to service connection for liver and colon cancers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied the Veteran's claim of service connection for a left leg disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

2.  In a June 2005 decision, the Board determined new and material evidence had not been received sufficient to reopen the Veteran's claims of service connection for lumbar spine and bilateral foot disorders.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  The claim of service connection for a foot disorder was again denied in a March 2006 rating decision.

3.  The evidence received since the prior final denials of these claims, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims for service connection and does not raise a reasonable possibility of substantiating these claims.


CONCLUSION OF LAW

1.  The November 2005 rating decision that denied the Veteran's claim of service connection for a left leg disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2.  The June 2005 Board decision that denied the Veteran's claims of service connection for lumbar spine and bilateral foot disorders is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1105 (2013).

3.  The evidence received subsequent to the prior, final decisions is not new and material, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  VA's duty to assist with respect to obtaining relevant records has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA examinations were not provided in conjunction with the Veteran's claims for lumbar spine, left leg, and bilateral foot disorders because none are appropriate.  See 38 C.F.R. § 3.159(c)(4).  There is no competent evidence of record to support a finding that the Veteran's claimed disorders are related to service.  The Veteran himself has provided statements that these disorders are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006), therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




New and Material Evidence Claims

The claim for a left leg disorder was denied in a November 2005 rating decision and the claims for lumbar spine and bilateral foot disorders were denied in a June 2005 Board decision.  The foot disorder was later denied in a March 2006 rating decision.  The Veteran did not appeal any of these decisions.  Therefore, the decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103, 20.1105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence received since the prior final decisions includes VA and private treatment records and the Veteran's statements and testimony.  However, the evidence is not new and material within the meaning of the laws and regulations above, and there is no basis to reopen the claims for service connection.

The records, statements, and testimony reveal the Veteran's complaints of spine, leg, and foot pain.  The Veteran's allegations also remain the same in that he testified his disorders began in service and continued on thereafter.  While the evidence submitted was not available at the time of the earlier decisions, this evidence is cumulative of the evidence previously considered by the RO and Board.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

Thus, the evidence does not does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  Accordingly, new and material evidence has not been presented to reopen the Veteran's previously denied claims for service connection.


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a lumbar spine disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a bilateral foot disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a left leg disorder is denied.


REMAND

The Veteran has alleged herbicide exposure while in service.  In cases involving a claim of entitlement to service connection based on herbicide exposure, the RO must perform certain procedural requirements to determine whether military records demonstrate herbicide exposure during service, and if so, whether there is a relationship between that exposure and the claimed disease.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Paragraph o.  On remand, this should be done.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent an updated VCAA notice which informs him how to establish a claim for service connection due to herbicide exposure.  Additionally, the Veteran should be asked to provide greater information regarding where he was stationed, to include while in the Reserves.  

2.  If evidence of herbicide exposure is received, request that an examiner review the claims file and offer an opinion.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinions:

   i) Is it at least as likely as not (meaning likelihood of at least 50) that the Veteran's colon cancer is related to service, to include herbicide exposure?

   ii) Is it at least as likely as not that the Veteran's liver cancer is related to service, to include herbicide exposure?   
   
   The examiner should discuss consider the April 2013 private medical opinion.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  After completing the above, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


